Marshall, J.
The sole question in this case is, Was the verdict properly directed ? The rules by which that must be decided are too well understood to require more than the suggestion that they and nothing else must control as to the result.
The trial court seems to have viewed the situation in all its reasonable aspects. The situation was characterized by full •knowledge on plaintiff’s part with what was required to be done in order to enable him to safely do the repair work, of everything being provided for his use to create the requisite condition of safety, of perfect familiarity therewith, and of his failure to create such condition, resulting in the injury.
The claim that there was insufficient light seems to have no merit since it is clear that, had plaintiff paid the attention to his safety which the situation reasonably demanded, he had ample light for him'to discover the location of the dial plate and the indicating point. Furthermore, evidently his familiarity with the controlling valves enabled him to discover by mere touch whether the point was at'zero.or not. Still further, the dial valve was not intended for the use made of it on the particular occasion. For such use the screw valves were provided and plaintiff confessed there was ample light *224for bim to see and operate them. On the whole, we are unable to reach the conclusion that the court below was clearly wrong in directing the verdict.
By the Court. — The judgment is affirmed.